Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein forming the array of second contacts includes forming a barrier between each second contact” (claim 8); the “forming a common electrode on top of the second array of contacts; and forming an array of color conversion elements on top of the common electrode, corresponding to the second array of contacts with a bank structure between each color conversion element” (claim 9); the “wherein forming the bank structure and the barrier comprise forming a same combined bank structure; and wherein the common top electrode includes recesses for receiving the combined bank structures” (claim 10); “wherein forming the barrier comprises forming an array of second conductive layer sections extending from the second conductive layer; and further comprising: forming a common top electrode in contact with the array of second contacts; and forming a dielectric layer between the second conductive layer sections and the common top electrode” (claim 11); “forming an array of color conversion elements, corresponding to the array of second contacts between the array of second conductive layer sections” (claim 12); “wherein forming the common top electrode includes forming an array of raised sections corresponding to the array of second contacts and extending between the second conductive layer sections” (claim 13); and “depositing color conversion elements between each of the raised sections and the second  (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
claim 8); “forming a common electrode on top of the second array of contacts; and forming an array of color conversion elements on top of the common electrode, corresponding to the second array of contacts with a bank structure between each color conversion element” (claim 9); “wherein forming the bank structure and the barrier comprise forming a same combined bank structure; and wherein the common top electrode includes recesses for receiving the combined bank structures” (claim 10); “wherein forming the barrier comprises forming an array of second conductive layer sections extending from the second conductive layer; and further comprising: forming a common top electrode in contact with the array of second contacts; and forming a dielectric layer between the second conductive layer sections and the common top electrode” (claim 11); “forming an array of color conversion elements, corresponding to the array of second contacts between the array of second conductive layer sections” (claim 12); “wherein forming the common top electrode includes forming an array of raised sections corresponding to the array of second contacts and extending between the second conductive layer sections” (claim 13); and “depositing color conversion elements between each of the raised sections and the second conductive layer” (claim 14).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) because claim 3 has the limitation of “forming the monolithic active layer on the first conductive layer; and forming a first conductive layer on the active layer”. 
However, the Examiner believe the monolithic active layer is on the second conductive layer; and the first conductive layer is on the active layer. Moreover, there is a lack of antecedent basis for the limitation “the active layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-7 and 15-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Robin et al. (US 2018/0247922; hereinafter Robin).
Regarding claim 1, Robin discloses, in figs. 2 and 5A-5E, a method of fabricating an optoelectronic device, including an array of micro devices, comprising: forming a device layer structure (µLED 18), including a monolithic active layer ([0067]: emitting layers that emit light of different colors: red/green/blue), on a substrate 62 (fig. 5B, Growth substrate 62); forming an array of first contacts 36 on the device layer structure defining the array of micro devices (fig. 2); mounting the array of first contacts 36 to a backplane comprising a driving circuit 20 which controls the current flowing into the array of micro devices (figs. 2 & 5C), and an array of pads (S/D electrode of transistor T2) connected to the driving circuit (figs. 2 & 5C); removing the substrate 62 (fig. 5C); and forming a second contact layer 26 (fig. 2).

Regarding claim 2, Robin discloses wherein forming the second contact layer 26 comprises forming an array of second contacts 26 corresponding to the array of first contacts 36 (fig. 2).
 	Regarding claim 3, Robin discloses wherein the step of forming the device layer structure includes: forming a second conductive layer 22 on the substrate, forming the monolithic active layer (not shown) on the second conductive layer 22; and forming a first conductive layer 24 on 0067]: the µLED 18 comprises: n (or p) GaN, active layer (emitting layers that emit light of different colors: red/green/blue) and p (or n) GaN).
Regarding claim 4, Robin discloses wherein the step of forming the array of second contacts 26 comprises forming an array of second conductive layer sections extending from the second conductive layer 22 (fig. 2).
Regarding claim 5, Robin discloses wherein the step of forming the array of second conductive layer sections comprising etching the second conductive layer 22 to form the array of second conductive layer sections 22 (figs. 2 & 5E).
Regarding claim 6, Robin discloses wherein the step of forming the array of second conductive layer sections comprising laser ablating the second conductive layer 22 to form the array of second conductive layer sections (figs. 2 & 5E).
Regarding claim 7, Robin discloses wherein the step of forming the array of second conductive layer sections comprising doping sections of the second conductive layer to form the array of second conductive layer sections (n-GaN 22; figs. 2 & 5E). 
Regarding claim 15, Robin discloses further comprising depositing a dielectric material between each first contact 36 (fig. 2, [0068] & [0088]).  
Regarding claim 16, Robin discloses further comprising forming recessing in the first conductive layer into which the dielectric material extends (fig. 2, [0068] & [0088]).  
Regarding claim 17, Robin discloses wherein the step of forming the array of first contacts 36 comprises forming an array of first conductive layer sections extending from the first conductive layer 24 (fig. 2, [0068] & [0088]).  

 Regarding claim 19, Robin discloses wherein the step of forming the array of first conductive layer sections comprising laser ablating the first conductive layer 24 to form the array of first conductive layer sections 24 (figs. 2 & 5E).
 Regarding claim 20, Robin discloses wherein the step of forming the array of first conductive layer sections comprising doping sections of the first conductive layer to form the array of first conductive layer sections  (p-GaN 24; figs. 2 & 5E). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.    Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Robin (US 2018/0247922).

Regarding claim 22, Robin discloses wherein forming the array of first contacts 36 includes forming an array of island contacts on the first conductive layer 24, whereby a plurality of island contacts contact each pad (figs. 2 & 5E). 
Although the size of the island contacts is not exactly as claimed, this claim is prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). 
Regarding claim 23, Robin discloses wherein the step of forming the array of first contacts 36 further comprises forming an array of first conductive layer sections 36 extending from the first conductive layer 24 (fig. 2).

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818